                        Case 1:20-cv-06063 Document 4 Filed 08/06/20 Page 1 of 2
 O AO 121 (6/90)
 TO:

                   Register of Copyrights                                               REPORT ON THE
                   Copyright Office                                             FILING OR DETERMINATION OF AN
                   Library of Congress                                          ACTION OR APPEAL REGARDING A
                   Washington, D.C. 20559                                                 COPYRIGHT



      In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
 on the following copyright(s):
                                                        COURT NAME AND LOCATION
         1. X ACTION APPEAL                             U.S. District Court for the Southern District of New York
                                                        500 Pearl Street, NY NY 10007
 2. DOCKET NO.              3. DATE FILED
  1:20-cv-06063                 08/04/2020
 4. PLAINTIFF                             5. DEFENDANT
 NEIL YOUNG dba SILVER FIDDLE MUSIC, INC. DONALD J. TRUMP FOR PRESIDENT, INC.
                                          and DOES 1 through 5

        6. COPYRIGHT                               7. TITLE   OF                                              8. AUTHOR OR WORK
     REGISTRATION NO.
                                                      WORK

 1   PA 449 267                ROCKIN' IN THE FREE WORLD                                                NEIL YOUNG
 2   PAU2-764-048              DEVIL'S SIDEWALK                                                         NEIL YOUNG

 3

 4

 5



Steps to fill out a Copyright Form:

*The red number for each step connects with the red number step on the form

     1. Determine whether this is an ACTION or an APPEAL by selecting the check off box it relates to

     2. DOCKET NO.: enter the case number you are filing on behalf of e.g., 01cv1234(SHS)

     3. DATE FILED: enter the date the complaint is filed

     4. PLAINTIFF: enter the name of the Plaintiff. If multiple Plaintiff(s) add “et al.” after the first named
        Plaintiff

     5. DEFENDANT: enter the name of the Defendant. If multiple Defendants are added “et al.” after the first
        named Defendant

     6. COPYRIGHT REGISTRATION NO.: enter in copyright registered no., e.g., VAU001006362

     7. TITLE OF WORK: name title of work that corresponds to the copyright registration no.

     8. AUTHOR OF WORK: name the person or business that authored the work.
                         Case 1:20-cv-06063 Document 4 Filed 08/06/20 Page 2 of 2


If filing an amendment to a copyright form, fill in the second section, as follows:

     9. DATE INCLUDED: enter the date the number was included

     10. INCLUDED BY: determine whether this is an amendment, answer, cross bill or other pleading by
         checking off the box it relates to

     11. COPYRIGHT REGISTRATION NO.: enter in the newly added copyright registered no., e.g.,
         VAU001006362

     12. TITLE OF WORK: name title of work that corresponds to the copyright registration no.

     13. AUTHOR OF WORK: name the person or business that authored the work.



      In the above-entitled case, the following copyright(s) have been included:
 9. DATE INCLUDED          10. INCLUDED BY
                                   Amendment          Answer         Cross Bill    Other Pleading

         11. COPYRIGHT                            12. TITLE   OF                          13. AUTHOR OF WORK
      REGISTRATION NO.
                                                     WORK

 1

 2

 3                                                      .
